DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Claim 69 has been amended. Claims 89-90 have been newly added and no claims have been newly canceled.
 
Claims 69-72, 74-90 are currently pending.

Claims 80-86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2020.
Claims 75-77, 79 and 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie (porous), there being no 11/10/2020.

Claims 69-72, 74, 78, 87 and 89-90 have been examined on their merits.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/354,335, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Applicant has amended claim 69 to require wherein the protein extract is obtained by a method comprising repeated treatments of the sample of ECM with 
Claims 69-72, 74, 78, 87 and 89-90 have been examined with the effective filing date of PCT/US17/39135 which is 06/23/2017.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 69-72, 74, 87 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al (US 2013/0202563-previously cited) in view of Naba et al (Journal of Visualized Experiments, 2015-newly cited) and Shupe et al (Organogenesis, 2010-newly cited).
Amended Claim 69 is drawn to a composition comprising a protein extract derived from extracellular matrix (ECM) of a mammalian tissue or mammalian cells, wherein the extract comprises full-length ECM proteins and a protein content of less than about 45% laminin, wherein the protein extract is obtained by a method comprising: 
extracting proteins from a decellularized sample of ECM derived from mammalian tissue or mammalian cells using an extraction buffer, wherein extracting the protein comprises repeated treatments of the sample of ECM with increasing concentrations of extraction buffer and collecting supernatant after each treatment to obtain the extracted protein, and concentrating the extracted protein.

The claim is not interpreted as excluding protein fragments; only that at least two full length proteins are present in the extract.
Regarding claims 69, 71 and 90, Badylak teach a decellularized adipose tissue-derived extracellular matrix (ECM) which has been treated to remove lipids (ECM extract)(delipidated) (tissue-derived ECM extract that contains proteins)(page 2 para 12, page 9 para 75). The decellularization process is also taught to largely remove laminin (page 10 para 81) which is interpreted as a protein content of less than 45% laminin and less than 40%, less than 30%, less than 20%, less than 10% and less than 5% as required by Applicant’s claims. Badylak teach wherein the ECM extract is derived from a mammal (page 3 para 31). Badylak teach that the existence of peaks in the higher mass region of the spectral signature (above m/z 500) may be indicative of a preserved set of intact macromolecules (includes intact proteins) on the surface of the ECM (page 11 para 90). Badylak also indicate that intact growth factors (intact proteins) are also present in their ECM scaffolds and released upon their degradation (page 11 para 91).
Badylak teach wherein extracting the protein comprises repeated treatments of the sample of ECM with extraction buffer (re-extracted with extraction buffer) and 
Naba teach decellularization procedures that include sequential incubations of different salt and detergent concentrations which results in the extraction (or depletion) of cytosolic, nuclear, membrane and cytoskeletal proteins and the enrichment of ECM proteins which are successful in many different tissue types (page 1 of, last two paragraphs). Naba teach collecting the supernatants and adding them to each other (pooling) prior to freezing and storage (page 2 of 9, step 11). They specifically teach that they believe that their procedure can be applied to other specimens with no or relatively minor modifications (page 2 of 9, first paragraph).
Shupe teach a method of decellularization of liver tissue by perfusion with increasing concentrations of detergents which resulted in an intact decellularized organ (abstract and page 135, Materials and Methods to page 136, column 1).
One of ordinary skill in the art would have been motivated to modify the concentrations of the extraction buffers to include a higher concentration in the second extraction than the first because Naba and Shupe suggest that sequential incubations of different detergent concentrations, specifically increasing concentrations, are beneficial to producing a decellularized protein containing extracellular matrix from tissue. One of ordinary skill in the art would have been motivated to pool the supernatants from each extraction in the method of Badylak as Naba suggest that this is a suitable and beneficial procedure after extraction and prior to further processing. This would allow for the advantageous benefit of fewer tubes to store. One of ordinary skill in the art would have had a reasonable expectation of success because Badylak is already repeating 
Regarding claim 70, Badylak teach wherein their scaffold (ECM extract) is made in powder form (page 6 para 55-56).
Regarding claim 72, Badylak teach wherein their scaffold (ECM extract) does not require synthetic polymers (see page 14, claims 1-20).
Regarding claim 74, Badylak teach wherein their scaffold that contains the ECM extract is in hydrogel form (page 6, para 55).
Regarding claim 87, Badylak teach wherein their scaffolding containing the ECM extract is distributed in a kit along with a hydrating solution (reagent) (page 6 para 56).  Regarding the limitation for instructions in the kit, this limitation is not given any patentable weight. M.P.E.P. § 2112.01 recites, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” See In re Ngai and In re Gulack (citations omitted).
 Therefore the combined teachings of Badylak ‘563, Naba et al and Shupe et al render obvious Applicant’s invention as claimed.





Claims 69-72, 74, 87 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al (US 2013/0202563-previously cited) in view of Naba et al (Journal of Visualized Experiments, 2015-newly cited), Shupe et al (Organogenesis, 2010-newly cited) and Matheny et al (US 2007/0014773-previously cited).
Regarding claims 69-74, 87 and 90, the combined teachings of Badylak ‘563, Naba and Shupe render obvious the claimed invention as described above, including wherein the decellularization process is also taught to largely remove laminin (page 10 para 81), but is silent with regard to the exact percentage of laminin that is in the protein content of the ECM extract.
However, it appears that where laminin is largely removed from the ECM that this would provide for an extremely low laminin percentage, such as less than 40% of the protein content in the Badylak ECM and thus the Badylak ECM teaches the claim limitation as described above. 
However, even if the Badylak ECM does not meet the requirements for this claim limitation, the Badylak ECM would, nevertheless, have rendered to one of ordinary skill in the art at the time the invention was made the claimed ECM an obvious choice based on the fact that Badylak teaches using decellularization processes that largely remove laminin from their ECM and suggests this as required. 
Badylak also include wherein their product produced my method A include the existence of peaks in the higher mass region of the spectral signature (above m/z 500) 
Matheny teach that if the decellularization process removes important key proteins that these proteins can be added back into the product by replacement of proteins incidentally extracted with the cells to preserve desired bioactivity (page 5 para 47-48, 50).
Therefore, even if the Badylak ECM does not meet the requirements for this claim limitation, the person of ordinary skill in the art would have been motivated to replenish the ECM protein extract with intact full length proteins because Matheny suggests that this is beneficial to preserve the desired bioactivity of the ECM product after decellularization and Badylak also indicate that they desire the preservation of the growth factor activity as well. One of ordinary skill in the art would have had a reasonable expectation of success because Badylak also indicate that additional therapeutic agents can be added to their scaffold product including growth factors (proteins)(page 5 para 50).
Therefore the combined teachings of Badylak ‘563, Naba et al, Shupe et al and Matheny et al render obvious Applicant’s invention as claimed.


Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al (US 2013/0202563-previously cited, referred to as Badylak ‘563) in view of Naba et al (Journal of Visualized Experiments, 2015-newly cited), Shupe et al (Organogenesis, 2010-newly cited) and Matheny et al (US 2007/0014773-previously cited) as applied to claims 69-72, 74, 87 and 90 above, and further in view of Badylak et al (US 2015/0297798-previously cited, referred to as Badylak ‘798).
Regarding claim 78, the combined teachings of Badylak ‘563, Naba and Shupe render obvious the hydrogel TMS of claim 74 as described above, but are silent with regard to a multilayered form. 
Badylak ‘798 teach the use of a gelled, solubilized extracellular matrix (ECM) composition to repair defects in the body (abstract) and include wherein their ECM is obtained from mammals, decellularized and fat is removed (delipidated) (page 1 para 9-10, page 2 para 12-13, para 15, page 9 para 89, para 91, page 10, para 94) as well as embodiments wherein it is taught to be beneficial to have the ECM provided in hydrogel layers (multilayered) (page 8 para 78). 
One of ordinary skill in the art would have been motivated to include embodiments with multilayered ECM hydrogel forms in Badylak ‘563 because Badylak ‘798 indicate that this is a beneficial use for ECM hydrogels that have been decellularized and delipidated. One of ordinary skill in the art would have had a reasonable expectation of success because both Badylak ECM hydrogels are decellularized, delipidated, made from mammals and intended for repair of damaged body tissue.
Therefore the combined teachings of Badylak ‘563, Naba et al, Shupe et al, Matheny et al and Badylak ‘798 render obvious Applicant’s invention as claimed.


Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al (US 2013/0202563-previously cited, referred to as Badylak ‘563) in view of Naba et al (Journal of Visualized Experiments, 2015-newly cited), Shupe et al (Organogenesis, 2010-newly cited) and Matheny et al (US 2007/0014773-previously cited) as applied to claims 69-72, 74, 87 and 90 above, and further in view of Nunokawa et al (US 2002/0168705-newly cited).
Regarding claim 89, the combined teachings of Badylak ‘563, Naba and Shupe render obvious the claimed invention as described above, but do not mentionusing PEG to concentrate their extracted proteins.
Nunokawa teach methods of producing proteins and that to prepare concentrated extracts that any method such as ultrafiltration, dialysis, PEG precipitation and so forth can be used (page 2 para 23).
One of ordinary skill in the art would have been motivated to include PEG precipitation, either as an additional concentration step, or as an alternative concentration step to dialysis, in the method of Badylak ‘563 because Nunokawa teach that dialysis and PEG precipitation are art recognized equivalents for the concentration of protein containing extracts from cells. One of ordinary skill in the art would have had a reasonable expectation of success because Badylak ‘563 uses dialysis for concentration of their extracts and Badylak also indicates that their method can be performed within a wide and equivalent range of conditions, formulations and other 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see MPEP 2144.06)
Therefore the combined teachings of Badylak ‘563, Naba et al, Shupe et al, Matheny et al and Nunokawa et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that Badylak does not teach a protein extract in concentrated form.
This is not found persuasive. Badylak teach the use of dialysis with their protein extracts and dialysis is a known procedure for concentrating extracts (see Nunokawa et al US 2002/0168705, page 2, para 26).
Applicant argues that Badylak I is a scaffold containing the ECM extract and that this is structurally different from the claimed composition comprising a protein extract or from the hydrogel TMS scaffold recited in claim 74 comprising the hydrogel of the claimed composition.
This is not found persuasive. A tissue extract is any part of a whole tissue. A protein extract obtained from a tissue is any composition that contains proteins obtained from that tissue. Applicant’s claims do not limit the form of the protein extract, except for claim 70 which requires a powder and claim 74 which requires a hydrogel. Both a powder and a hydrogel are suggested as suitable forms for a Badylak protein containing ECM extracted from a tissue (see page 6 para 55-56 of Badylak ‘563).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	Given the time constraints placed on the examiner, it was not possible to grant the requested interview after full consideration of the response and preparation of the above office action.
	Further, Applicants' correspondence contains both a Response and a Conditional Request for an Interview and as such does not comply with Rule 1.4:  "... each distinct subject, inquiry, or order should be contained in a separate letter to avoid confusion and delay in answering letters dealing with different subjects."  
	If, upon receipt of this Office Action, applicants still desire an interview, one may be requested as set forth in 37 CFR §1.133 by calling the examiner of record.





Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632